 

Exhibit 10.3

INOGEN, INC.

2014 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AGREEMENT

 

(PERFORMANCE-BASED)

Unless otherwise defined herein, the terms defined in the Inogen, Inc. 2014
Equity Incentive Plan (the “Plan”) will have the same defined meanings in this
Restricted Stock Unit Agreement (Performance Based) (the “Award Agreement”),
which includes the Notice of Restricted Stock Unit Grant (the “Notice of Grant”)
and Terms and Conditions of Restricted Stock Unit Grant, attached hereto as
Exhibit A.

NOTICE OF RESTRICTED STOCK UNIT GRANT

Participant Name:

Address:

Participant has been granted the right to receive an Award of Restricted Stock
Units, subject to the terms and conditions of the Plan and this Award Agreement,
as follows:

 

Grant Number

 

 

 

 

 

Date of Grant

 

 

 

 

 

Vesting Commencement Date

 

 

 

 

 

Target Number of Restricted Stock Units

 

 

 

 

 

Performance Period

 

 

Performance Matrix

 



The number of Restricted Stock Units in which Participant may vest on the
applicable “Vesting Date” (as defined below) will depend upon achievement of the
performance goal during the applicable Performance Period set forth in the
Performance Matrix, attached hereto as Exhibit B.

“Vesting Date” means [INSERT APPLICABLE DEFINITION].

6035693_1.DOC

--------------------------------------------------------------------------------

 

Subject to the terms set forth in Exhibit B, in the event Participant ceases to
be a Service Provider for any or no reason before the Vesting Date, such
Restricted Stock Units and Participant’s right to acquire any Shares hereunder
will terminate as set forth in Section 5 of the Terms and Conditions of
Restricted Stock Unit Grant.  Additionally, if, following the end of an
applicable Performance Period, the Administrator determines that the performance
goal was not achieved, the Restricted Stock Units corresponding to that
Performance Period will immediately terminate as of the date of such
determination.

-2-

--------------------------------------------------------------------------------

 

By Participant’s signature and the signature of the representative of Inogen,
Inc. (the “Company”) below, Participant and the Company agree that this Award of
Restricted Stock Units is granted under and governed by the terms and conditions
of the Plan and this Award Agreement, including the Terms and Conditions of
Restricted Stock Unit Grant, attached hereto as Exhibit A and the Performance
Matrix, attached hereto as Exhibit B, all of which are made a part of this
document.  Participant has reviewed the Plan and this Award Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Award Agreement and fully understands all provisions of the Plan
and Award Agreement.  Participant hereby agrees to accept as binding, conclusive
and final all decisions or interpretations of the Administrator upon any
questions relating to the Plan and Award Agreement.  Participant further agrees
to notify the Company upon any change in the residence address indicated below.

 

PARTICIPANT:

 

INOGEN, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature

 

By

 

 

 

 

 

 

Print Name

 

Title

 

 

 

Residence Address:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 




-3-

--------------------------------------------------------------------------------

 

EXHIBIT A

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT GRANT

1.Grant.  The Company hereby grants to the individual named in the Notice of
Grant (the “Participant”) under the Plan an Award of Restricted Stock Units,
subject to all of the terms and conditions in this Award Agreement and the Plan,
which is incorporated herein by reference.  Subject to Section 19(c) of the
Plan, in the event of a conflict between the terms and conditions of the Plan
and the terms and conditions of this Award Agreement, the terms and conditions
of the Plan will prevail.

2.Company’s Obligation to Pay.  Each Restricted Stock Unit represents the right
to receive a Share on the date it vests.  Unless and until the Restricted Stock
Units will have vested in the manner set forth in Sections 3 or 4, Participant
will have no right to payment of any such Restricted Stock Units.  Prior to
actual payment of any vested Restricted Stock Units, such Restricted Stock Units
will represent an unsecured obligation of the Company, payable (if at all) only
from the general assets of the Company.  Any Restricted Stock Units that vest in
accordance with Sections 3 or 4 will be paid to Participant (or in the event of
Participant’s death, to his or her estate) in whole Shares, subject to
Participant satisfying any applicable tax withholding obligations as set forth
in Section 7.  Subject to the provisions of Section 4, such vested Restricted
Stock Units shall be paid in whole Shares as soon as practicable after vesting,
but in each such case within the period sixty (60) days following the vesting
date.  In no event will Participant be permitted, directly or indirectly, to
specify the taxable year of the payment of any Restricted Stock Units payable
under this Award Agreement.

3.Vesting Schedule.  Except as provided in Section 4, and subject to Section 5,
the Restricted Stock Units awarded by this Award Agreement will vest in
accordance with the vesting provisions set forth in the Notice of
Grant.  Restricted Stock Units scheduled to vest on a certain date or upon the
occurrence of a certain condition will not vest in Participant in accordance
with any of the provisions of this Award Agreement, unless Participant will have
been continuously a Service Provider from the Date of Grant until the date such
vesting occurs.

4.Administrator Discretion.  The Administrator, in its discretion, may
accelerate the vesting of the balance, or some lesser portion of the balance, of
the unvested Restricted Stock Units at any time, subject to the terms of the
Plan.  If so accelerated, such Restricted Stock Units will be considered as
having vested as of the date specified by the Administrator.  The payment of
Shares vesting pursuant to this Section 4 shall in all cases be paid at a time
or in a manner that is exempt from, or complies with, Section 409A.

Notwithstanding anything in the Plan or this Award Agreement to the contrary, if
the vesting of the balance, or some lesser portion of the balance, of the
Restricted Stock Units is accelerated in connection with Participant’s
termination as a Service Provider (provided that such termination is a
“separation from service” within the meaning of Section 409A, as determined by
the Company), other than due to death, and if (x) Participant is a “specified
employee” within the meaning of Section 409A at the time of such termination as
a Service Provider and (y) the payment of such accelerated Restricted Stock
Units will result in the

-4-

--------------------------------------------------------------------------------

 

imposition of additional tax under Section 409A if paid to Participant on or
within the six (6) month period following Participant’s termination as a Service
Provider, then the payment of such accelerated Restricted Stock Units will not
be made until the date six (6) months and one (1) day following the date of
Participant’s termination as a Service Provider, unless the Participant dies
following his or her termination as a Service Provider, in which case, the
Restricted Stock Units will be paid in Shares to the Participant’s estate as
soon as practicable following his or her death. It is the intent of this Award
Agreement that it and all payments and benefits hereunder be exempt from, or
comply with, the requirements of Section 409A so that none of the Restricted
Stock Units provided under this Award Agreement or Shares issuable thereunder
will be subject to the additional tax imposed under Section 409A, and any
ambiguities herein will be interpreted to be so exempt or so comply.  Each
payment payable under this Award Agreement is intended to constitute a separate
payment for purposes of Treasury Regulation Section 1.409A-2(b)(2).  For
purposes of this Award Agreement, “Section 409A” means Section 409A of the Code,
and any final Treasury Regulations and Internal Revenue Service guidance
thereunder, as each may be amended from time to time.

5.Forfeiture upon Termination of Status as a Service Provider.  Notwithstanding
any contrary provision of this Award Agreement, the balance of the Restricted
Stock Units that have not vested as of the time of Participant’s termination as
a Service Provider for any or no reason and Participant’s right to acquire any
Shares hereunder will immediately terminate.

6.Death of Participant.  Any distribution or delivery to be made to Participant
under this Award Agreement will, if Participant is then deceased, be made to
Participant’s designated beneficiary, or if no beneficiary survives Participant,
the administrator or executor of Participant’s estate.  Any such transferee must
furnish the Company with (a) written notice of his or her status as transferee,
and (b) evidence satisfactory to the Company to establish the validity of the
transfer and compliance with any laws or regulations pertaining to said
transfer.

7.Tax Withholding.  Notwithstanding any contrary provision of this Award
Agreement, no certificate representing the Shares will be issued to Participant,
unless and until satisfactory arrangements (as determined by the Administrator)
will have been made by Participant with respect to the payment of income,
employment, social insurance, payroll and other taxes which the Company
determines must be withheld with respect to such Shares.  Prior to vesting
and/or settlement of the Restricted Stock Units, Participant will pay or make
adequate arrangements satisfactory to the Company and/or the Participant’s
employer (the “Employer”) to satisfy all withholding and payment obligations of
the Company and/or the Employer.  In this regard, Participant authorizes the
Company and/or the Employer to withhold all applicable tax withholding
obligations legally payable by Participant from his or her wages or other cash
compensation paid to Participant by the Company and/or the Employer or from
proceeds of the sale of Shares.  Alternatively, or in addition, if permissible
under applicable local law, the Administrator, in its sole discretion and
pursuant to such procedures as it may specify from time to time, may permit or
require Participant to satisfy such tax withholding obligation, in whole or in
part (without limitation) by (a) paying cash, (b) electing to have the Company
withhold otherwise deliverable Shares having a Fair Market Value equal to the
minimum amount required to be withheld, (c) delivering to the Company already
vested and owned Shares having a Fair Market Value equal to the amount required
to be withheld, or (d) selling a sufficient number of

-5-

--------------------------------------------------------------------------------

 

such Shares otherwise deliverable to Participant through such means as the
Company may determine in its sole discretion (whether through a broker or
otherwise) equal to the amount required to be withheld.  [Section 16 officers:
To the extent determined appropriate by the Administrator in its discretion, it
will have the right (but not the obligation) to satisfy any tax withholding
obligations under the method prescribed under Section 7(b) and, until determined
otherwise by the Administrator, this will be the method by which such tax
withholding obligations are satisfied.] [Non-Section 16 officers: To the extent
determined appropriate by the Administrator in its discretion, it will have the
right (but not the obligation) to satisfy any tax withholding obligations under
the method prescribed under Section 7(d) and, until determined otherwise by the
Administrator, this will be the method by which such tax withholding obligations
are satisfied.] If Participant fails to make satisfactory arrangements for the
payment of any required tax withholding obligations hereunder at the time any
applicable Restricted Stock Units otherwise are scheduled to vest pursuant to
Sections 3 or 4 or tax withholding obligations related to Restricted Stock Units
otherwise are due, Participant will permanently forfeit such Restricted Stock
Units and any right to receive Shares thereunder and the Restricted Stock Units
will be returned to the Company at no cost to the Company.

8.Rights as Stockholder.  Neither Participant nor any person claiming under or
through Participant will have any of the rights or privileges of a stockholder
of the Company in respect of any Shares deliverable hereunder unless and until
certificates representing such Shares will have been issued, recorded on the
records of the Company or its transfer agents or registrars, and delivered to
Participant.  After such issuance, recordation and delivery, Participant will
have all the rights of a stockholder of the Company with respect to voting such
Shares and receipt of dividends and distributions on such Shares.

9.No Guarantee of Continued Service.  PARTICIPANT ACKNOWLEDGES AND AGREES THAT
THE VESTING OF THE RESTRICTED STOCK UNITS PURSUANT TO THE VESTING SCHEDULE
HEREOF IS EARNED ONLY BY CONTINUING AS A SERVICE PROVIDER AT THE WILL OF THE
COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR RETAINING PARTICIPANT) AND NOT
THROUGH THE ACT OF BEING HIRED, BEING GRANTED THIS AWARD OF RESTRICTED STOCK
UNITS OR ACQUIRING SHARES HEREUNDER.  PARTICIPANT FURTHER ACKNOWLEDGES AND
AGREES THAT THIS AWARD AGREEMENT, THE TRANSACTIONS CONTEMPLATED HEREUNDER AND
THE VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS A SERVICE PROVIDER FOR THE VESTING PERIOD,
FOR ANY PERIOD, OR AT ALL, AND WILL NOT INTERFERE IN ANY WAY WITH PARTICIPANT’S
RIGHT OR THE RIGHT OF THE COMPANY (OR THE PARENT OR SUBSIDIARY EMPLOYING OR
RETAINING PARTICIPANT) TO TERMINATE PARTICIPANT’S RELATIONSHIP AS A SERVICE
PROVIDER AT ANY TIME, WITH OR WITHOUT CAUSE.

10.Address for Notices.  Any notice to be given to the Company under the terms
of this Award Agreement will be addressed to the Company at Inogen, Inc., 326
Bollay Drive, Goleta, CA 93117, or at such other address as the Company may
hereafter designate in writing.

-6-

--------------------------------------------------------------------------------

 

11.Grant is Not Transferable.  Except to the limited extent provided in
Section 6, this grant and the rights and privileges conferred hereby will not be
transferred, assigned, pledged or hypothecated in any way (whether by operation
of law or otherwise) and will not be subject to sale under execution, attachment
or similar process.  Upon any attempt to transfer, assign, pledge, hypothecate
or otherwise dispose of this grant, or any right or privilege conferred hereby,
or upon any attempted sale under any execution, attachment or similar process,
this grant and the rights and privileges conferred hereby immediately will
become null and void.

12.Binding Agreement.  Subject to the limitation on the transferability of this
grant contained herein, this Award Agreement will be binding upon and inure to
the benefit of the heirs, legatees, legal representatives, successors and
assigns of the parties hereto.

13.Additional Conditions to Issuance of Stock.  If at any time the Company will
determine, in its discretion, that the listing, registration, qualification or
rule compliance of the Shares upon any securities exchange or under any state,
federal or foreign law, the tax code and related regulations or the consent or
approval of any governmental regulatory authority is necessary or desirable as a
condition to the issuance of Shares to Participant (or his or her estate)
hereunder, such issuance will not occur unless and until such listing,
registration, qualification, rule compliance, consent or approval will have been
completed, effected or obtained free of any conditions not acceptable to the
Company.  Where the Company determines that the delivery of the payment of any
Shares will violate federal securities laws or other applicable laws, the
Company will defer delivery until the earliest date at which the Company
reasonably anticipates that the delivery of Shares will no longer cause such
violation.  The Company will make all reasonable efforts to meet the
requirements of any such state, federal or foreign law or securities exchange
and to obtain any such consent or approval of any such governmental authority or
securities exchange.  

14.Plan Governs.  This Award Agreement is subject to all terms and provisions of
the Plan.  In the event of a conflict between one or more provisions of this
Award Agreement and one or more provisions of the Plan, the provisions of the
Plan will govern.  Capitalized terms used and not defined in this Award
Agreement will have the meaning set forth in the Plan.

15.Administrator Authority.  The Administrator will have the power to interpret
the Plan and this Award Agreement and to adopt such rules for the
administration, interpretation and application of the Plan as are consistent
therewith and to interpret or revoke any such rules (including, but not limited
to, the determination of whether or not any Restricted Stock Units have
vested).  All actions taken and all interpretations and determinations made by
the Administrator in good faith will be final and binding upon Participant, the
Company and all other interested persons.  No member of the Administrator will
be personally liable for any action, determination or interpretation made in
good faith with respect to the Plan or this Award Agreement.

16.Electronic Delivery.  The Company may, in its sole discretion, decide to
deliver any documents related to Restricted Stock Units awarded under the Plan
or future Restricted Stock Units that may be awarded under the Plan by
electronic means or request Participant’s consent to participate in the Plan by
electronic means.  Participant hereby consents to receive

-7-

--------------------------------------------------------------------------------

 

such documents by electronic delivery and agrees to participate in the Plan
through any on-line or electronic system established and maintained by the
Company or another third party designated by the Company.

17.Captions.  Captions provided herein are for convenience only and are not to
serve as a basis for interpretation or construction of this Award Agreement.

18.Agreement Severable.  In the event that any provision in this Award Agreement
will be held invalid or unenforceable, such provision will be severable from,
and such invalidity or unenforceability will not be construed to have any effect
on, the remaining provisions of this Award Agreement.

19.Modifications to the Award Agreement.  This Award Agreement constitutes the
entire understanding of the parties on the subjects covered.  Participant
expressly warrants that he or she is not accepting this Award Agreement in
reliance on any promises, representations, or inducements other than those
contained herein.  Modifications to this Award Agreement or the Plan can be made
only in an express written contract executed by a duly authorized officer of the
Company.  Notwithstanding anything to the contrary in the Plan or this Award
Agreement, the Company reserves the right to revise this Award Agreement as it
deems necessary or advisable, in its sole discretion and without the consent of
Participant, to comply with Section 409A or to otherwise avoid imposition of any
additional tax or income recognition under Section 409A in connection to this
Award of Restricted Stock Units.

20.Amendment, Suspension or Termination of the Plan.  By accepting this Award,
Participant expressly warrants that he or she has received an Award of
Restricted Stock Units under the Plan, and has received, read and understood a
description of the Plan.  Participant understands that the Plan is discretionary
in nature and may be amended, suspended or terminated by the Company at any
time.

21.Governing Law.  This Award Agreement will be governed by the laws of
California without giving effect to the conflict of law principles thereof.  For
purposes of litigating any dispute that arises under this Award of Restricted
Stock Units or this Award Agreement, the parties hereby submit to and consent to
the jurisdiction of the State of California, and agree that such litigation will
be conducted in the courts of Santa Barbara County, California, or the federal
courts for the United States for the Central District of California, and no
other courts, where this Award of Restricted Stock Units is made and/or to be
performed.

22. Clawback.  The Restricted Stock Units (including any proceeds, gains or
other economic benefit received by the Participant from a subsequent sale of
Shares issued upon vesting) will be subject to any compensation recovery or
clawback policy implemented by the Company before the date of this Agreement or
any such policy implemented by the Company after the date of the Agreement in
order to comply with the requirements of Applicable Laws.




-8-

--------------------------------------------------------------------------------

 

EXHIBIT B

PERFORMANCE MATRIX

The following terms shall apply to the Award of Restricted Stock Units granted
to the Participant identified in the Notice of Grant attached as Part I of the
Award Agreement to which this Performance Matrix is attached.  Unless otherwise
defined herein, capitalized terms shall have the meanings set forth in the Plan
or Award Agreement, as applicable.

Performance Metrics

[INSERT PERFORMANCE METRICS]

Definitions

[INSERT APPLICABLE DEFINITIONS]

Award Determination and Payout

[INSERT ADDITIONAL DETAILS, IF ANY]

The actual number of Restricted Stock Units that will vest under the Award
Agreement, if any, upon achievement of the performance metric will be rounded
down to the nearest whole number so as to avoid fractional shares.  Any
Restricted Stock Units that do not vest based on achievement against the
performance metric, as determined by the Administrator, will be immediately
forfeited and returned to the Plan share reserve.

Treatment on Change in Control

[INSERT TREATMENT ON CHANGE IN CONTROL]

 

 

 

 

 

 

-9-